UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1718


In re: JUSTIN MICHAEL TYSON,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:19-ct-03054-D)


Submitted: October 31, 2019                                  Decided: November 7, 2019


Before GREGORY, Chief Judge, and WYNN and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Justin Michael Tyson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Michael Tyson petitions for a writ of mandamus in his civil case, claiming he

is entitled to compensation for the defendants’ failure to file an answer to his complaint

before it was served on them and seeking termination of the employment of the clerk and

judges in his case. “[M]andamus is a drastic remedy that must be reserved for extraordinary

situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal

quotation marks and citations omitted). “Courts provide mandamus relief only when (1)

petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’; (2) petitioner has

shown a ‘clear and indisputable’ right to the requested relief; and (3) the court deems the

writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v. U.S. Dist. Court, 542
U.S. 367, 380-81 (2004)). The writ of mandamus is not a substitute for appeal after final

judgment. Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503
F.3d 351, 353 (4th Cir. 2007). We have reviewed the district court’s docket and conclude

that Tyson fails to show that he is entitled to mandamus relief. Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus and

pending motion. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2